Citation Nr: 1231787	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  03-33 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for migraine headaches as a residual of head trauma.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was provided a hearing before a Decision Review Officer in May 2004.  A transcript of the hearing is of record.

This case was brought before the Board in September 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

As noted in the May 2010 and September 2011 remands, the issue of service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, in January 2012 the Veteran indicated that he lost his job due to his disabilities, and that his final day of work was December 17th.  As such, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The issues of service connection for a back disability and for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service incurrence of an organic disease of the nervous system, such as migraine headaches, during wartime service may be presumed if manifested to a compensable degree within one year of the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309. 

Back Disability

The Veteran contends that he injured his back in the same in-service accident as that which purportedly caused a head injury.  He indicated that after being released from a hospital in Germany, he did not receive further treatment for his back during the remainder of service.  He reported that he was first treated for back problems in approximately 1983, and noted that he did not have health insurance until then.  Private medical records on file indicate that he sustained injuries to his back in 1993, 1995, 1996 and 1997 while working for the U.S. Postal Service. 
 
Given the Veteran's contentions regarding a back injury in service and since service, and a statement from R.A. describing the precipitating motor vehicle accident, in May 2010 the Board found that the Veteran should be afforded a VA examination of his back. 

The Veteran was subsequently afforded a VA examination in September 2010; however, the claims folder was not then available for review.  At that examination, the Veteran reported he was in a motor vehicle accident in 1976 or 1977, and contended that he had experienced neck and back pain ever since.  Following imaging of the cervical and lumbar spine, the diagnoses were cervicalgia and lumbar osteoarthrosis.  The examiner opined that the Veteran's cervicalgia was not caused by or a result of the motor vehicle accident over 30 years prior, while in service.  The VA examiner found the Veteran's treatment records did not establish chronicity, and the degree of osteoarthrosis was considered mild and consistent with obesity, deconditioning, and aging.  A November 2010 addendum opinion is internally inconsistent, as it states that since the September 2010 examination "the C-file was sent back three times but each time returned without being delivered to me."  The examiner then states that the C-file was reviewed, and lists the diagnoses of cervicalgia and lumbar osteoarthrosis, and concludes with a note that the diagnoses remain unchanged.  

In September 2011 the Board found the examiner's opinion to be inadequate, as it was unclear if the claims folder had been reviewed, and the underlying question, whether any back disability was incurred in service, rather than solely as due to the motor vehicle accident, was not adequately addressed.  The claim was remanded for an addendum or in the alternative a VA examination to clarify whether the Veteran's current back disability was related to his service.  

A September 2011 addendum opinion was provided based on review of the claims folder, including available VA records and the former examination.  For the diagnosis of cervical degenerative disc disease with secondary chronic cervicalgia, without evidence of radiculopathy, the examiner opined that it was less likely as not to have been caused by, aggravated by or the result of active military service.  He reasoned that there was no evidence of acute, chronic or recurrent cervical conditions found in the service treatment records.  He reasoned that there was no evidence of cervical complaints prior to a May 11, 1993 accident that occurred at the Post Office where the Veteran worked, and was reported to the Department of Labor as an acute work injury, and treated as such.  The examiner concluded that no evidence was found relating the current condition, either to the Veteran's military service or to the year following discharge from service.  He indicated that no neck complaints were found on the separation physical.  

For the diagnosis of chronic lumbar strain, with secondary mild degenerative joint disease of the spine, without evidence of radiculopathy, the examiner opined that it was less likely as not to have been caused by, aggravated by or the result of active military service.  He reasoned that the service treatment records contained no records of chronic recurrent or acute injury to the lumbar spine.  He indicated that the first report of a lumbar condition was noted in the same medical report, found in the claims folder with regard to the 1993 work related injury, documented as occurring at the Post Office and filed as such with the Department of Labor.  The first treatment at the VA was noted to be in 2004.  No lumbar conditions were noted in the Veteran's separation physical examination.  No evidence of lumbar treatment was noted in the year following discharge from service.  As such, the examiner concluded that he found insufficient evidence to support service connection for the Veteran's current lumbar condition.  

In August 2012 the Veteran's representative requested another VA examination.  He suggested that the September 2011 opinion was inadequate in reasoning that no evidence had been found to relate the current back condition to the Veteran's service or the year following discharge, and failing to address the Veteran's competent lay statements as to experiencing symptomatology during service.  

The Board agrees that the VA examiner's opinion should discuss the Veteran's lay statements regarding symptomatology experienced during and subsequent to service.  For instance, the Veteran has described experiencing pain and muscle spasms.  The focus on the absence of records and documentation, without discussion of the Veteran's competent statements is such that the Board finds another VA opinion is necessary.  

Migraine headaches

The Veteran contends that he is entitled to service connection for migraines, to include as residuals of a head injury.  His service treatment records show that in a June 1975 entrance examination report of medical history he indicated that he did not experience frequent or severe headaches, dizziness or fainting spells or eye trouble.  In contrast, in his March 1978 separation report of medical history, the Veteran indicated that he had frequent or severe headaches, dizziness or fainting spells and eye trouble.  The examiner's summary indicated that the Veteran reported having headaches in 1975, but they were not present at that time.  On examination, bluish discoloration in patches on sclera of right eye secondary to trauma, discoloration of the skin of the lower eyelid, periorbitally, and on the mucous membrane of the pharynx was noted, such that scleral discoloration was diagnosed.  A history of right eye discoloration secondary to trauma was noted, and the examiner indicated that the reader should "see records."

In May 1994 the Veteran indicated in a Report of Accidental Injury that in September 1976 or 1977, he was involved in a car accident in Germany, in which one person was killed and another paralyzed.  He noted that the local German police made a report of the accident.  He indicated that he was knocked unconscious. 

An April 2007 statement by R.A. indicates that he was the driver of the car the Veteran was riding in at the time of the accident.  He indicated that the accident happened in Germany around November 1977.  

In addition, a March 2008 statement by a private physicians assistant, indicates that the Veteran was being treated for migraine headaches, and that the headaches were likely caused by head trauma from a previous vehicle accident.  The Board observes, however, that the private physicians assistant does not appear to have had access to the Veteran's medical history contained in the claims file, nor is her reasoning provided.

In September 2010, the Veteran was afforded a VA examination to evaluate his migraine headaches, wherein his claims folder was available and reviewed.  He reported a history of a motor vehicle accident in 1976 or 1977 while in Germany.  He indicated that he had been hospitalized for two days, and subsequently experienced headaches, although he did not seek treatment for them while in service.  The Veteran was discharged in 1978, and the examiner observed that at the time of his separation his headaches were a temporary condition that had resolved without treatment, and no permanent residual disability was shown.  

The Veteran indicated that he continued to have headaches, occurring three to four times weekly since his discharge from service.  The examiner reviewed the statement from the physicians assistant that the Veteran was being treated for recurrent migraine headaches, with a fair prognosis.  The examiner, however, did not discuss the positive nexus opinion that the physician's assistant had provided.  On review of the Veteran's records, the examiner emphasized that the Veteran had been to the emergency room on September 20th and 21st for headaches, where it was thought that the Veteran was experiencing a migraine, and he was discharged on Midron tablets and instructed to follow-up with his private doctor.  The Veteran informed the examiner that he had not followed up with the private doctor because the clinic had closed.  

The examiner reasoned that the Veteran had not been treated for headaches while in the service, although he had received treatment for migraine headaches in approximately 2005 and 2006.  The headaches did not incapacitate the Veteran from working.  The examiner concluded that the migraine headaches were not at least as likely as not caused by trauma while the Veteran was in service. 

In September 2011 the Board found that the examiner's opinion was inadequate, as the underlying question, whether the Veteran's migraine headaches were incurred in service was not adequately addressed.  The Board indicated that the examiner focused on the trauma in service, which was one aspect of the Veteran's service but that the examiner should address whether it is at least as likely as not that the migraines were etiologically related to service, or were manifested within one year of service discharge.  The claim was remanded for an addendum or in the alternative a VA examination to clarify whether the Veteran's migraine headaches were related to service.  

In September 2011 an addendum opinion was provided.  The examiner opined that the Veteran was not treated for headaches while he was in the service, and although he was treated by a private provider for migraine headaches in approximately 2005 and 2006, the headaches did not incapacitate the Veteran from working.  As such, the examiner opined that the Veteran's migraine headaches were less likely as not caused by trauma while he was in the service.  

The Board observes that the opinion provided again focused on the issue of trauma in service, whereas the examiner was to opine as to whether it is at least as likely as not that the current migraines are related to service, which includes more than just the trauma.  In addition, the examiner's rationale is inconsistent where it discusses the separation examination determination that the Veteran's headaches were a temporary condition, and yet in providing a negative nexus opinion, concludes that the Veteran was not treated for headaches in service.  Finally, the examiner should address the private opinion provided by the physician's assistant.  As such, the Board finds that another VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be made available to an examiner other than the one who provided the most recent VA back examination addendum report.  If the examiner determines that a physical examination of the Veteran is required to provide the following opinion, then schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.  The examiner is to perform all necessary testing.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's back disability is related to service.  A rationale should be provided.  For purposes of the opinion, the rationale should include discussion of the Veteran's reported applicable symptomatology during and since service.  

2.  The Veteran's claims folder should be made available to an examiner other than the one who provided the most recent VA neurological examination addendum report.  If the examiner determines that a physical examination of the Veteran is required to provide the following opinion, then schedule the Veteran for a VA examination to determine the nature and etiology of his migraines.  The examiner is to perform all necessary testing.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's migraines are related to service.  A rationale should be provided.  For purposes of the opinion, the rationale should include discussion of the Veteran's reported symptomatology during and since service.  In addition, the examiner is requested to discuss the physician assistants positive opinion.
 
3.  Readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


